DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments, see amendment and remarks, filed November 15, 2022, with respect to rejection of claims 1-4, 6-11 and 13-15 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 1-4, 6-11 and 13-15 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant's arguments filed November 15, 2022 with respect to rejection of claims 1-4, 6-11 and 13-15 under 35 U.S.C. 103 as being unpatentable over Jiang et al. U.S. publication no. 2013/0131699 A1 (“Jiang”) in view of Duggal et al. U.S. publication no. 2013/0110183 A1 (“Duggal”) in view of Stone et al. U.S. patent no. 7,828,820 B2 (“Stone”) and further in view of Brown et al. U.S. publication no. 2006/0241776 A1 (“Brown”) have been fully considered but they are not persuasive.
Applicant argues that the applied primary prior art reference to Jiang, alone, fails to teach the claim limitation of “… each fixation member extending monolithically from the second surface…” substantially as claimed.  However, the rejection said limitation  [as detailed in the previous and present office actions] of is based on application of teachings and features of secondary reference to Duggal to said primary reference.  Thus, in response to Applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant also argues that the newly amended/added claim scope of “the channel comprises first and second portions formed of a solid material and a third portion formed of a second porous material adapted for tissue ingrowth, the third portion disposed between the first and second portions of the channel” is not found alone or in combination of any of the presently applied pieces of prior art. Examiner disagrees.  In particular, applied prior art to Brown teaches 
forming a device from a porous material (252), wherein the device may include a solid metal framework 14 at any portion including internal or walls thereof in order to provide additional strength to a porous device (e.g., see at least paragraph [0040], etc.).  As applied in the rejection below, at least two solid metal frame work struts 14 of Brown are included in internal areas or walls of the channel of the device of Jiang in view of Duggal in view of Stone and results in the channel [of Jung] comprising first and second portions [at least two solid struts of Brown applied to Jung] formed of a solid material and a third portion [remaining porous portions as taught by Jung and Brown] formed of a second porous material adapted for tissue ingrowth, the third portion disposed between the first and second portions [at least two separately spaced solid struts of Brown with porous area therebetween] of the channel, as claimed.  Thus, the scope of the claim is rendered obvious by the features of the previously and presently applied prior art.  Also note that, among other things, the claim uses the open ended transitional phrase “comprising” regarding the channel and the porous portion and first and second solid portions, such that it is within the scope of the claim that the channel may include any number of struts and intermediate porous portions to be rendered obvious. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. U.S. publication no. 2013/0131699 A1 (“Jiang”) in view of Duggal et al. U.S. publication no. 2013/0110183 A1 (“Duggal”) in view of Stone et al. U.S. patent no. 7,828,820 B2 (“Stone”) and further in view of Brown et al. U.S. publication no. 2006/0241776 A1 (“Brown”).
Regarding claims 1-3 and 6-9, as an example, in at least embodiment of figure 11 and features of paragraphs [0101]-[0103], especially [0102], Jiang discloses a soft tissue attachment system (500) for attaching a graft (“G”- figure 11) to bone (paragraphs [0101]-[0102]), comprising: a body (figure 11) having a smooth (i.e., non-porous surface 560- paragraph [0101], figure 11) contoured (paragraph [0102]) first surface (560), a second surface (558) opposite the first surface (560) (figure 11; paragraph [0101]) having a plurality of outwardly extending fixation members (screws or the like- paragraph [0102]) and at least partially formed of a first porous material adapted for tissue ingrowth (e.g., figure 11; paragraphs [0101]-[0102]), the fixation members extend outwardly beyond the first porous material of the second surface (e.g., paragraph [0102]), and a channel (formed by surfaces 552, 557- figure 11) extending through the body in between the first (560) and second (558) porous inner wall surfaces for receiving a portion of the graft (“G” -figure 11), wherein the body in between the first (560) and second (558) surfaces extends between a first lateral portion (figure 11) and an opposite second lateral portion (figure 11), the channel (formed by walls 552, 557) extending from a first opening on the first lateral portion (figure 11) to a second opening on the second lateral portion (figure 11), and wherein the channel (formed by surfaces 552, 557- figure 11) is at least partially formed of a second porous material adapted for tissue ingrowth (figure 11; paragraphs [0101]-[0102]).
Jiang expressly discloses “the system or any individual part within the system can be connected to the soft tissue G and/or to a bone in any suitable manner including by bonding and/or utilizing any usable one- or multiple-piece connection mechanism.  For example…” However, Jiang is silent regarding the one- or multi-piece connection mechanism (i.e., fixation member for connecting the device to a bone) includes multiple fixation members each extending monolithically from and outwardly beyond the material of second surface and defining a distal end configured to engage bone substantially as claimed.
In the same field of endeavor, namely devices including bone fixation, Duggal teaches the use of multiple fixation members (14) each extending monolithically from and outwardly beyond a second bone contacting surface (figures 1A-B; paragraph [0049]) and defining a distal end (15) configured to engage bone (e.g., see at least figures 1A-B).  Duggal teaches the optimizable selection of the monolithic bone fixation members (14) in order to provide a desired level of bone compression and/or “increase [of] the bone grabbing performance of the implant” (e.g., see at least paragraph [0049]).
Thus, based on the teachings of Jiang in view of Duggal, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try forming the device of Jiang to include multiple monolithic fixation members, as taught and/or suggested by Duggal, in order to provide bone compassion for a particular surgical application and/or increase the bone grabbing performance of the implant device to reduce implant pullout over time with predictable results and a reasonable expectation of success.
Jiang in view of Duggal, as applied above, is silent regarding the first opening including two apertures substantially as claimed.
In the same field of endeavor, namely surgical fixation devices, and at least in the embodiment of figure 18 and col. 9, lines 46-68, Stone teaches a body (400) including a channel extending from a first opening (figure 18) on a first portion and a second opening (figure 18) on a second opposite portion, the first opening including two apertures, since the first opening is divided into two apertures by integrally molded pin 406, wherein the pin 406 forms a ‘saddle’ between first and second apertures (figure 18), wherein the channel is sized so as to be fully capable of accommodating at least two strands of the graft [depending on sizing/selection of graft] positioned through each of the first and second apertures and over the saddle, wherein the saddle (406) may be partially surrounded by the inner wall (figure 18) and is coextensive with the second portion such that at least a portion of the graft positioned on the saddle is exposed at the second portion of the body (e.g., figure 18; col. 9, lines 46-68, etc.), and wherein the first and second apertures are configured to return route the graft through the channel (e.g., figure 18; and col. 9, lines 46-68).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to include a pin such as 406 of Stone in the first opening of the channel of Jiang in view of Duggal in order to enable to device to be used with looped graft material in order to enable to device to use multiple graft strands for greater available tension and/or for a surgical applications using looped grafts (e.g., knee surgeries, etc.) with predictable results and a reasonable expectation of success. 
Jiang in view of Duggal in view of Stone fails to teach the channel comprises first and second portions formed of a solid material and a third portion formed of a second porous material adapted for tissue ingrowth, the third portion disposed between the first and second portions of the channel substantially as claimed
In the same field of endeavor, namely soft tissue and bone devices, Brown teaches forming a device from a porous material (252), wherein the device may include a solid metal framework 14 at any portion including internal or walls thereof in order to provide additional strength to a porous device (e.g., see at least paragraph [0040], etc.). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try including at least two solid struts 14 in the internal channel wall of Jiang in view of Duggal in view of Stone as taught and/or suggested by Brown in order to provide additional strength to the porous channel with predictable results and a reasonable expectation of success.  As such, including at least two solid metal frame work sections 14 in internal areas or walls of the channel of the device of Jiang in view of Duggal in view of Stone results in the channel [of Jung] comprising first and second portions [at least two solid struts of Brown applied to Jung] formed of a solid material and a third portion [remaining porous portions as taught by Jung and Brown] formed of a second porous material adapted for tissue ingrowth, the third portion disposed between the first and second portions [at least two separately spaced solid struts of Brown with porous area therebetween] of the channel.
Regarding claim 4, Examiner takes official notice that it is well-known in the art to form screws such as those described in at least paragraph [0102] of Jiang of a solid material.  This statement was made in the previous office actions and not contested by Applicant. MPEP 2144.03. Additionally, applied prior art to Duggal used to reject features of the monolithic bone fixation members (14 of Duggal- see above rejection of claims 1 and 10) also teaches fixation members formed of a solid material substantially as claimed.
Regarding claims 10, 11 and 13-15, for at least the reasons described above Jiang in view of Duggal in view of Stone in view of Brown teaches the invention substantially as claimed.  Moreover, as applied above, the combination of prior art teaches a graft (of Jiang) when used with the saddle and dual apertures taught by Stone and applied to Jiang device is disposed in a loop and positioned through at least a portion of the channel.  As applied above, at least one rationale for applying the saddle of Stone to the Jiang device includes using the porous device where looped grafts are a known/desired surgical technique.  As exemplary evidence, Beck U.S. patent no. 5,632,748 and Stone et al. U.S. patent no. 8,147,546 B2 (“Stone-546”) are cited as  exemplary references that shows looped graft surgical procedures as well-known in the art. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Beck U.S. patent no. 5,632,748 and Stone et al. U.S. patent no. 8,147,546 B2 (“Stone-546”) each teaches surgical procedure including a looped graft.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA LYNN WATKINS whose telephone number is (571)270-1456. The examiner can normally be reached Mon. 4-9pm; Tues. 4-9pm; Thurs. 12-2pm, 4-8pm; Fri. 4-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARCIA L WATKINS/Primary Examiner, Art Unit 3774